Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 6417450 B1).
Regarding claim 9, Young discloses an electrical receptacle cover (10;Fig.4), comprising: a cover base (12 and 16), configured to be affixed to an electrical receptacle assembly (24), including a base surface having at least one opening configured to be aligned with an electrical receptacle of the electrical receptacle assembly (see opening within 12 and 16); the cover base including a base wall disposed about and extending from a perimeter of the base surface (see inner wall of 12 that receives 14a-14c); the base surface and the base wall together defining a base cavity;  Page4 of 5 a cover lid (14a-14c) interconnected with the cover base and moveable, via a hinge, from an open position, in which the base cavity is exposed, to a closed position in which the base cover is substantially disposed within the base cavity (14a through 14c is   connected to 12 by a hinge); wherein the cover base is rectangular in shape and the base wall comprises first and second opposing side wall segments and first and second opposing end wall segments ( 12 forms a rectangle with 4 walls) ; and wherein a portion of the first side wall segment includes a latch mechanism (12 and 16 form latch mechanisms 32a-32c) to receive and engage with a striker assembly (landings 34) on the cover lid when the cover lid is closed to secure it to the cover base (32a -32c engage with 34 to secure the lid).  
Regarding claim 10 , Young discloses wherein the latch mechanism includes a protrusion (32a -32c) and the striker assembly includes a cavity ( see cavity 34 formed in 14a-14c)  and wherein when the lid is in the closed position, the protrusion of the catch assembly is positioned in the cavity of the striker to secure the cover lid in the closed position ( 14a closes onto 12 and 32a-32c engage with 34).


 

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848